Opinion issued November 3, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00031-CV
                            ———————————
             TURNER SPECIALTY SERVICES, LLC, Appellant
                                         V.
 MICHAELA HORN, INDIVIDUALLY AND AS NEXT FRIEND OF G.H.
      AND M.M., MINORS, AND ATRELLE HORN, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-42026


                          MEMORANDUM OPINION

      Justin Horn died while performing his job for his employer appellant Turner

Specialty Services, LLC (Turner Specialty). Appellees Michaela Horn, both in her

individual capacity as Justin’s spouse and as next fried of their two minor children,

along with Justin’s mother, Atrelle Horn, (collectively, the Horns), sued Turner
Specialty and four other defendants.1 Among their claims, the Horns asserted that

Justin died as a result of Turner Specialty’s gross negligence.

      Turner Specialty filed a special appearance, asserting that the trial court had

neither general nor specific jurisdiction over it. The trial court signed an order

denying the special appearance, and Turner Specialty appealed.2 Because the record

demonstrates that Turner Specialty has sufficient minimum contacts with Texas, we

conclude that the trial court has specific jurisdiction, and we affirm the order.

                                     Background

      Turner Specialty is a Louisiana limited liability company headquartered in

Baton Rouge, Louisiana. It provides turnaround maintenance services at refineries

and petrochemical facilities in states along the Gulf of Mexico, including Alabama,

Mississippi, Louisiana, and Texas. In 2019, around 20 percent of Turner Specialty’s

revenue was attributable to Texas projects. Turner Specialty has one office in Texas,

but its parent company, Turner Industries, has additional offices in Texas, which

Turner Specialty utilizes for certain purposes. For instance, Turner Specialty uses

the personnel offices of Turner Industries in Texas for hiring and onboarding its




1
      The other defendants are not parties to this interlocutory appeal.
2
      See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(7) (authorizing interlocutory appeal
      of order granting or denying special appearance).
                                            2
employees. In July 2020, Turner Specialty had 1,270 employees, with 157 of those

employees working in Texas.

      Turner Specialty contracted with Hunt Refining Company to provide catalyst

work at Hunt’s refinery in Tuscaloosa, Alabama. Catalyst work involves working in

enclosed spaces, such as large tanks and reactors, in an inert atmosphere lacking

oxygen. Because of the lack of oxygen, catalyst workers wear air supply equipment,

including a helmet, while working. The catalyst work at the Hunt Refinery involved

cleaning the inside of large tanks or reactors in an inert atmosphere.

      Catalyst workers are specialized workers who are in limited supply in the

United States. In March 2019, Turner Specialty was seeking catalyst workers for the

work at the Hunt Refinery. At that time, Justin, a Texas resident, was a catalyst

worker employed by a Texas company, Cat-Spec, Ltd.—a catalyst service provider

and competitor of Turner Specialty.

      Turner Specialty employee Jesse Faught knew Justin. On March 5, 2019,

Faught texted Justin to determine whether Justin was interested in working for

Turner Specialty at the Hunt Refinery. Justin indicated that he was interested, and

Faught gave Justin’s contact information to Turner Specialty employee John Ellis.

Ellis texted Justin and then spoke with him on phone about the job. Ellis explained

that the catalyst work at the Hunt Refinery would last only 30 days but told Justin

that he would use him for other jobs if he could. Turner Specialty offered Justin more


                                          3
money than he was making at Cat-Spec, and he accepted the job offer. At the time

of the communications, Justin was in Texas and Faught and Ellis were in Louisiana.

      Turner Specialty pays Turner Industries to use Turner Industries’ personnel

office located in Beaumont, Texas. After Justin accepted the job offer, Turner

Specialty directed Justin to go to the Beaumont personnel office on March 14, 2019.

There, Justin filled out pre-employment paperwork, underwent drug testing and a

physical examination, and received online safety training from Turner Specialty on

which he was tested. Ten of the fifteen members of the catalyst crew on which Justin

later worked at the Hunt Refinery also were Texas residents who received their initial

safety training from Turner Specialty in Texas.

      Turner Specialty transported Justin and other employees from Texas to the

Hunt Refinery in Alabama, where Justin started work on March 16, 2019. Once

there, Justin and other members of the catalyst crew received additional training.

That training related to the catalyst work. More specifically, the training covered

working in confined spaces; concerned how to use air supply equipment, including

a helmet, in an inert atmosphere; and involved emergency rescue procedures.

      To perform the catalyst work, Turner Specialty supplied Justin and the

catalyst crew with air supply equipment, including helmets, that it had purchased

from Edelhoff Technologies, U.S.A., LLC—a Texas limited liability company based

in Texas. Turner Specialty had an agreement with Edelhoff to maintain and repair


                                          4
the equipment and to train Turner Specialty’s employees on the equipment’s use and

maintenance.

      Turner Specialty had purchased four helmets from Edelhoff in December

2015. One of those helmets was Helmet 29. In August 2016, Turner Specialty

contacted Edelhoff, notifying it that Helmet 29 needed repair due to a broken screw.

Turner Specialty sent Helmet 29 to Edelhoff in Texas where a repair was made.

Edelhoff then sent it back to Turner Specialty.

      On March 26, 2019, Justin died while performing catalyst work at the Hunt

Refinery. At the time, he was working in an inert atmosphere and wearing air supply

equipment purchased from Edelhoff, including Helmet 29.

      On July 15, 2020, Justin’s wife, Michaela, individually and as next friend of

their two minor children, filed a wrongful death suit. Michaela sued Edelhoff,

asserting products-liability and negligence claims, and she sued premises owner,

Hunt, for negligence. She also sued Justin’s employer, Turner Specialty. Because

Turner Specialty subscribed to Texas workers’ compensation insurance, which paid

death benefits to the Horn family, Michaela asserted only a gross negligence claim

against Turner Specialty in the suit. See TEX. LAB. CODE. § 408.001(a)–(b)

(providing that, except for instances of intentional acts or gross negligence, recovery

of workers’ compensation benefits is “the exclusive remedy” for worker’s legal

beneficiaries against worker’s employer for employee’s death). Later, Justin’s


                                          5
mother, Atrelle, was added as a plaintiff, and two defendants were also added:

(1) Turner Specialty’s parent company, Turner Industries, which was sued for

negligence, and (2) another company, which had also supplied equipment, including

alarms and sensors, for the catalyst work.

      In their live pleading, the Horns claimed that, “[a]t the time of his death, Justin

Horn worked for Defendant Turner Specialty Services, LLC and/or Turner

Industries Group, L.L.C.” The Horns alleged that, when he died, Justin was wearing

an “Air Supply System” manufactured by Edelhoff that “was owned and/or in the

control of Turner Specialty Services, LLC and/or Turner Industries Group, L.L.C.

and/or Hunt.” They asserted, “Suddenly, and without warning to Justin Horn, the

Air Supply System malfunctioned, depriving him of oxygen” and that, “[a]s a result,

Justin Horn subsequently suffocated and died.”

      The Horns premised their strict products liability claim against Edelhoff on

allegations that “the Air Supply System was defective and in an unreasonably

dangerous condition” when Edelhoff sold it to Turner Specialty. Alternatively, they

claimed that Edelhoff had “altered or modified the Air Supply System, rendering it

defective and unreasonably dangerous.” The Horns also asserted that Edelhoff was

negligent because it had not properly maintained the air supply equipment and had

not properly trained “employees responsible for inspections and maintenance” of the

equipment.


                                           6
      The Horns’ negligence claims against Turner Industries were based in part on

allegations that it had failed to properly train its employees. In making the gross

negligence claim against Turner Specialty, the Horns generally alleged that Turner

Specialty’s “acts and omissions when viewed from the standpoint of [Turner

Specialty], involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to [the Horns].”

      Turner Specialty and Turner Industries filed separate special appearances.

Each asserted that the trial court lacked general or specific personal jurisdiction.

Relevant to specific jurisdiction, Turner Industries challenged the Horns’ allegation

that it had been “doing business” in Texas because it had “committed a tort in the

State of Texas at facilities it owns, and/or leases, and operates, including at its leased

facility in Beaumont, Texas.” Specifically, the Horns alleged that Turner Industries

had “negligently trained, hired, and/or retained Texas residents who formed the crew

conducting catalyst work that Justin Horn was doing on the date of the incident” and

that the “negligent training, hiring, and/or retention of Texas resident workers

contributed to Justin Horn’s death.”

      Turner Industries asserted that the Horns’ allegations that it had “negligently

trained, hired, and/or retained Texas residents who formed the crew conducting the

Catalyst work Justin Horn was doing on the date of the incident” were false because

Turner Industries had not employed or trained Justin or the catalyst crew. Turner


                                            7
Industries offered the affidavit of Gerald Braud, an executive vice president of both

Turner Industries and Turner Specialty.

      Braud testified that, while Turner Specialty was a subsidiary of Turner

Industries, they were separate companies. He also testified that the catalyst work at

the Hunt Refinery was provided by Turner Specialty, not Turner Industries, pursuant

to a contract between Hunt and Turner Specialty. Braud averred that Turner

Industries “did not recruit, train, or employ Justin Horn or any other member of the

Catalyst crew that was performing the Catalyst work at the Hunt Refinery.” Rather,

“[t]he Catalyst crew, including Justin Horn, were employees of [Turner Specialty].”

Turner Industries also asserted that it was not subject to general personal jurisdiction

in Texas because it was not “essentially at home” in Texas, as required for general

jurisdiction.

      To support jurisdiction over Turner Specialty, the Horns alleged in their live

pleading that Turner Specialty had “conduct[ed] a substantial amount of business in

Texas.” They also alleged that Turner Specialty had recruited Justin, a Texas

resident, to perform the catalyst work at Hunt Refinery and that Turner Specialty

had entered into an oral employment contract with Justin to be performed in Texas.

They further alleged that Turner Specialty had a contract with Edelhoff for the

purchase, maintenance, and repair of the air supply equipment in Texas.




                                           8
      In its special appearance, Turner Specialty acknowledged that it, not Turner

Industries, had hired and employed Justin. Turner Specialty also acknowledged that

it had contacted Justin to work on the Hunt Refinery job because he possessed the

specialized skills necessary to do the catalyst work, but Turner Specialty denied that

it knew that Justin was in Texas or a Texas resident at the time its representatives

contacted him, and it denied that it had entered into an oral contract with Justin.

Turner Specialty further asserted that the Horns’ claim against Turner Specialty did

not arise out of or relate to its business dealings with Edelhoff.

      Turner Specialty also acknowledged that it had provided safety training in

Texas to Justin and to other members of the catalyst crew who were Texas residents.

But it minimized the importance of the Texas safety training:

      Any attempt by [the Horns] to establish personal jurisdiction over
      [Turner Specialty] with allegations of training in Texas, i.e., that
      [Turner Specialty’s] failures to train, or failure to properly train Justin
      Horn occurred in Texas, and such failures caused or contributed to the
      alleged Alabama-incident, also fail to establish personal jurisdiction
      over [Turner Specialty].

      Turner Specialty offered the affidavit of James Watkins, its vice president.

Regarding the training, Watkins testified that “Justin Horn traveled to Tuscaloosa,

Alabama, arriving on or about March 15, 2019 and began safety training specific to

the job as described below in Alabama on or about March 16, 2019 at [Hunt’s]

facility with the majority of the other members of his Catalyst crew.” Watkins

continued,

                                           9
      The only training received in Texas by Justin Horn and the Texas
      residents hired by [Turner Specialty] who worked on Justin Horn’s
      Catalyst crew was basic Safety and Health[] Orientation (“SHO”)
      training when they were initially hired. The SHO training involved on-
      line training with regard to general safety principles, not safety training
      specific to inert atmosphere work as further described herein. All other
      training including the training relevant to the Catalyst work at the Hunt
      Refinery was provided by [Turner Specialty] to Justin Horn and Horn’s
      Catalyst crew outside the State of Texas. This training included
      confined space, confined space attendant, helmet user qualification,
      fresh air supply, and rescue. Confined space training involves training
      to work in enclosed tanks, vessels or other confined spaces. Confined
      space attendant training concerns training for personnel who monitor
      the access to and assist entrants into the confined space. Helmet user
      qualification and fresh air supply training pertains to training regarding
      the helmet and air supply equipment for use in the inert atmosphere
      inside the confined spaces. Rescue training involves training
      concerning what to do in case of an emergency.

      Turner Specialty labeled Justin’s safety training in Texas as “fortuitous.” It

cited Watkins’s testimony indicating that newly hired Turner Specialty employees

underwent the onboarding process at whatever personnel office was the most

convenient for them. Thus, if a new hire, like Justin, lived in Texas, he would be

onboarded in the nearest Texas personnel office rather than being required to travel

to Turner Specialty’s personnel office in Louisiana.

      Turner Specialty also contended that its contacts with Texas, including the

training that it provided to Justin in Texas, were not substantially connected to the

litigation. It asserted that “the incident from which Plaintiffs’ claims arise occurred

in Alabama, and therefore, the operative facts of this litigation from which the claim

arose—or TSS’ actionable conduct—occurred in and concern Alabama.” Turner

                                          10
Specialty claimed that the safety training that Justin received in Texas “[did] not

relate to the operative facts of the incident made basis of this lawsuit, nor would they

satisfy the requisite ‘substantial connection’ between the operative facts and the

forum.” It asserted that the catalyst training, which occurred in Alabama, was the

training that had a “substantial connection to the operative facts of the litigation.”

      Turner Specialty also asserted that, while it conducted business in Texas, it

was not subject to general jurisdiction because it did not have sufficient systematic

and continuous contacts to render it “at home” in Texas.

      In their special-appearance response, the Horns claimed that the trial court had

general and specific jurisdiction over Turner Specialty. Addressing specific

jurisdiction, they asserted, inter alia, that the safety training provided in Texas by

Turner Specialty to Justin and to 10 of the 15 members of the catalyst crew supported

the trial court’s specific personal jurisdiction over Turner Specialty. The Horns

offered Turner Specialty’s discovery responses, which confirmed that Justin and 10

members of the catalyst crew had received safety training in Texas and that Justin

had received the safety training in Texas 12 days before his death. The Horns’

evidence included a 29-page printout reflecting that, in conjunction with the Texas

safety training, Justin had completed an eight-module safety test at the Beaumont

office.




                                           11
      Following a non-evidentiary hearing, the trial court granted Turner Industries’

special appearance but denied that of Turner Specialty. Turner Specialty now

appeals the denial of its special appearance.3

                                Personal Jurisdiction

      In one issue, Turner Specialty contends that the trial court erred by denying

its special appearance.

A.    Standard of Review

      As a question of law, we review de novo whether a trial court has personal

jurisdiction over a nonresident defendant. See Luciano v. SprayFoamPolymers.com,

LLC, 625 S.W.3d 1, 8 (Tex. 2021). Resolving this question of law, though, may

require a court to decide questions of fact. Id. When, as here, the court does not issue

findings of fact for its special-appearance decision, we presume that all fact disputes

were resolved in favor of the decision and imply all relevant facts necessary to

support the judgment that are supported by the evidence, unless they are challenged

on appeal. See id.; M & F Worldwide Corp. v. Pepsi-Cola Metro. Bottling Co., 512

S.W.3d 878, 885 (Tex. 2017).

B.    Applicable Legal Principles

      “Texas courts may assert in personam jurisdiction over a nonresident if (1) the

Texas long-arm statute authorizes the exercise of jurisdiction, and (2) the exercise


3
      The Horns did not appeal the order granting Turner Industries’ special appearance.
                                          12
of jurisdiction is consistent with federal and state due-process guarantees.” Moki

Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007). The Texas long-

arm statute permits personal jurisdiction over a nonresident doing “business in this

state.” TEX. CIV. PRAC. & REM. CODE § 17.042. The statute lists three activities that

constitute “doing business”: (1) contracting with a Texas resident when either party

is to perform the contract in whole or in part in Texas; (2) committing a tort in whole

or in part in Texas; and (3) recruiting Texas residents for employment inside or

outside of Texas. Id. However, these listed activities are non-exclusive. See id.

(stating that listed activities are “[i]n addition to other acts that may constitute doing

business” in Texas); Kelly v. Gen. Interior Constr., Inc., 301 S.W.3d 653, 659 n.9

(Tex. 2010) (noting list is non-exclusive). “[T]he long-arm statute’s broad doing-

business language allows the statute to reach as far as the federal constitutional

requirements of due process will allow.” Moki Mac, 221 S.W.3d at 575 (internal

quotation marks omitted). Thus, when “doing business” is alleged as a ground for

personal jurisdiction, “we only analyze whether [the nonresident defendant’s] acts

would bring [it] within Texas’ jurisdiction consistent with constitutional due process

requirements.” Retamco Operating, Inc. v. Republic Drilling Co., 278 S.W.3d 333,

337 (Tex. 2009).

      To satisfy due-process requirements, personal jurisdiction may be exercised

over a nonresident defendant only if two requirements are met: (1) the defendant has


                                           13
“minimum contacts” with the forum state and (2) the exercise of jurisdiction will not

offend traditional notions of fair play and substantial justice. Luciano, 625 S.W.3d

at 8; Moki Mac, 221 S.W.3d at 575. A defendant establishes minimum contacts with

a state when it purposefully avails itself of the privilege of conducting activities

within the forum state. Retamco Operating, Inc., 278 S.W.3d at 338. Purposeful

availment is the touchstone of the jurisdictional due-process analysis. Luciano, 625

S.W.3d at 9. “There must be ‘some act by which the defendant purposefully avails

itself of the privilege of conducting activities within the forum State, thus invoking

the benefits and protections of its laws.’” Id. (quoting Hanson v. Denckla, 357 U.S.

235, 253 (1958)).

       The Supreme Court of Texas has identified three distinct aspects of the

“purposeful availment” requirement. First, only the defendant’s contacts with the

forum are relevant because a nonresident should not be called into court in a

jurisdiction solely as a result of the unilateral activity of another party or third person.

Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005).

Second, the defendant’s acts must be purposeful, as opposed to random, isolated, or

fortuitous. Id. Third, the defendant must seek some benefit, advantage, or profit by

availing itself of the jurisdiction. Id.

       A defendant’s contacts with a forum can give rise to either specific or general

jurisdiction. Moki Mac, 221 S.W.3d at 575–76. As discussed below, here, we focus


                                            14
on specific jurisdiction. To constitute the minimum contacts required for a Texas

court to exercise specific jurisdiction over a nonresident defendant, the defendant’s

contacts with Texas (1) must be purposeful, as discussed above, and (2) the cause of

action must “arise from or relate to” those forum contacts. Id.

      A trial court determines a special appearance “on the basis of the pleadings,

any stipulations made by and between the parties, such affidavits and attachments as

may be filed by the parties, the results of discovery processes, and any oral

testimony.” TEX. R. CIV. P. 120a(3); see Touradji v. Beach Capital P’ship, L.P., 316

S.W.3d 15, 23 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (“The plaintiff’s

original pleadings as well as its response to the defendant’s special appearance can

be considered in determining whether the plaintiff satisfied its burden.”). On appeal,

the scope of our review of a ruling on a special appearance includes all the evidence

in the record. PetroSaudi Oil Servs. Ltd. v. Hartley, 617 S.W.3d 116, 132 (Tex.

App.—Houston [1st Dist.] 2020, no pet.).

      The plaintiff bears the initial burden of pleading allegations sufficient to bring

a nonresident defendant within the provisions of the Texas long-arm statute. Kelly,

301 S.W.3d at 658. Once met, the burden shifts to the defendant to negate all bases

of personal jurisdiction alleged by the plaintiff. Id. Here, even aside from their

allegations that Turner Specialty entered into contracts with Texas residents to be

performed in Texas and recruited Justin, a Texas resident, to work for Turner


                                          15
Specialty, the Horns’ allegation that Turner Specialty had “conduct[ed] a substantial

amount of business in Texas” alone was sufficient to meet the minimal pleading

requirement to satisfy the long-arm statute. See Devon Energy Corp. v. Moreno, No.

01-21-00084-CV, 2022 WL 547641, at *5 (Tex. App.—Houston [1st Dist.] Feb. 24,

2022, no pet.) (mem. op.) (holding that allegation that defendant did “a substantial

amount of business in Harris County, Texas” satisfied initial, minimal pleading

requirement). Thus, Turner Specialty had the burden to present evidence negating

the Horns’ alleged bases for personal jurisdiction. See Kelly, 301 S.W.3d at 658.

C.    Analysis

      Although the Horns cite a number of contacts with Texas to support their

assertion that the trial court has specific jurisdiction over Turner Specialty, we

conclude that Turner Specialty’s conduct of providing safety training to Justin and

his crewmates in Texas sufficiently supports specific jurisdiction. See Moncrief Oil

Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142, 151 (Tex. 2013) (recognizing that

single contact with Texas may support jurisdiction); Nogle & Black Aviation, Inc. v.

Faveretto, 290 S.W.3d 277, 282 (Tex. App.—Houston [14th Dist.] 2009, no pet.)

(focusing on one of “many different contacts” nonresident defendant had with Texas

to hold that defendant was subject to specific personal jurisdiction). As discussed,

the jurisdictional evidence showed that Turner Specialty provided Justin online

safety training at the Beaumont personnel office 12 days before his death. In


                                         16
conjunction with the training, Justin completed an eight-module safety test. And the

evidence showed that two-thirds of Justin’s crewmates received safety training in

Texas. As acknowledged by Turner Specialty in its special appearance, the Horns

raised lack of proper training by Turner Specialty as conduct “caus[ing] or

contribut[ing] to the alleged Alabama-incident” involving Justin’s death.

      We begin by determining whether the Texas safety training constituted

purposeful availment. See Moki Mac, 221 S.W.3d at 576. As noted, the purposeful

availment analysis considers not only the conduct of the defendant, as opposed to

the plaintiff or a third party, but also considers whether those contacts were random

or fortuitous and whether the defendant benefitted from those contacts. See

Michiana, 168 S.W.3d at 785. In its brief, Turner Specialty characterizes its conduct

of providing safety training to Justin in Texas as fortuitous. We disagree.

      Here, Turner Specialty’s representatives, Jesse Faught and John Ellis, initiated

contact with Justin seeking his in-demand skills as a catalyst worker. The

jurisdictional evidence—specifically, Ellis’s deposition testimony offered in support

of the special appearance—showed that Ellis “directed” Justin to the Beaumont

personnel office to complete the onboarding process, which included the safety

training. Ellis qualified his testimony by stating that he directed Justin to the

Beaumont office because it was a more convenient location for Justin than Turner

Specialty’s Louisiana office. But the evidence showed that sending Justin to the


                                         17
Beaumont office was not an anomaly or specific to Justin. Watkins testified in his

affidavit that Turner Specialty paid Turner Industries to use the Beaumont personnel

office to onboard Texas residents that it hired. Dwight Braud, an executive vice

president for Turner Industries and Turner Specialty, characterized the Beaumont

office as “a shared personnel office” between Turner Specialty and Turner

Industries. And, as noted, 10 other Turner Specialty employees on Justin’s catalyst

crew also received initial safety training from Turner Specialty in Texas.

      In short, the evidence showed that Turner Specialty directed Justin to

complete the onboarding process, including the safety training, at their Beaumont

personnel office. No evidence showed that the decision regarding where Justin

would receive the safety training was made or initiated by him. Cf. id. at 787. Nor

does the evidence show that the location of where Justin received the safety training

was random or fortuitous. Turner Specialty paid Turner Industries to share the

Beaumont personnel office for purposes of onboarding and training Texas residents

that it hired. Had Turner Specialty wanted to avoid jurisdiction in Texas it could

have required Justin to complete the safety training outside of Texas. See id. at 785

(“[A] a nonresident may purposefully avoid a particular jurisdiction by structuring

its transactions so as neither to profit from the forum’s laws nor be subject to its

jurisdiction.”). The trial court also could have reasonably inferred that Turner

Specialty benefited from providing the safety training to Justin in Texas. By


                                         18
onboarding and training employees in a location more convenient for them, it is

reasonable to infer that Turner Specialty incentivized Texas residents to work for

Turner Specialty. And, by doing so, Turner Specialty acquired workers, like Justin,

who had skills that were in limited supply. For these reasons, we conclude that, by

conducting safety training as part of the onboarding process in Texas, Turner

Specialty purposefully availed itself of the privilege of conducting activities in

Texas. See id.

      But “purposeful availment alone will not support an exercise of specific

jurisdiction.” Moki Mac, 221 S.W.3d at 579. The defendant’s liability must also arise

from or relate to the purposeful forum contacts. Id. “This so-called relatedness

inquiry defines the appropriate ‘nexus between the nonresident defendant, the

litigation, and the forum.’” Luciano, 625 S.W.3d at 14 (quoting Moki Mac, 221

S.W.3d at 579).

      In Moki Mac, the Supreme Court of Texas held that, for a cause of action to

arise from or relate to purposeful forum contacts, “there must be a substantial

connection between those contacts and the operative facts of the litigation.” Id. at

585. Since then, the United States Supreme Court in Ford Motor Company v.

Montana Eighth Judicial District Court clarified that specific jurisdiction does not

“always require[e] proof of causation—i.e., proof that the plaintiff’s claim came




                                         19
about because of the defendant’s in-state conduct” because “some relationships will

support jurisdiction without a causal showing.” 141 S. Ct. 1017, 1026 (2021).

      The Court explained,

      None of our precedents has suggested that only a strict causal
      relationship between the defendant’s in-state activity and the litigation
      will do. As just noted, our most common formulation of the rule
      demands that the suit ‘arise out of or relate to the defendant’s contacts
      with the forum. The first half of that standard asks about causation; but
      the back half, after the ‘or,’ contemplates that some relationships will
      support jurisdiction without a causal showing.

Id. (internal citation omitted).

      The Supreme Court cautioned, however, “[t]hat does not mean anything goes”

because the phrase “‘relate to’ incorporates real limits” to adequately protect

nonresident defendants. Id. There must be an “affiliation between the forum and the

underlying controversy, principally, [an] activity or an occurrence that t[ook] place”

in the forum. Id. at 1031 (quoting Bristol-Myers Squibb Co. v. Superior Court. of

Cal., 137 S. Ct. 1773, 1776 (2017)).

      In Luciano, the Supreme Court of Texas declined to determine whether, after

Ford, its “substantial connection” standard found in Moki Mac “exceed[ed] the

bounds of due process.” 625 S.W.3d at 16 n.5. The court explained that it need not

make that determination because its holding “rest[ed] on the Supreme Court’s

analysis in Ford Motor Co.—a case whose factual circumstances resemble[d] those




                                         20
[in Luciano]—to determine whether a product liability lawsuit ‘arise[s] out of or

relate[s] to’ a nonresident defendant’s contacts with the forum state.” Id.

      After Ford and Luciano, this Court recognized that the relatedness inquiry

“does not require a strict causal relationship between the defendant’s in-state activity

and the litigation” but also recognized that it “requires that there be a connection

between the nonresident defendant’s purposeful contacts in Texas and the plaintiff’s

suit.” Weeks Marine, Inc. v. Carlos, No. 01-21-00015-CV, 2021 WL 4897714, at *3

(Tex. App.—Houston [1st Dist.] Oct. 21, 2021, pet. filed) (mem. op.) (citing

Luciano, 625 S.W.3d at 14). In Ford, the Supreme Court upheld specific jurisdiction

against the defendant, Ford, because there was “a strong relationship among the

defendant, the forum, and the litigation,” citing that tripartite connection as being

“the essential foundation of specific jurisdiction.” 141 S. Ct. at 1028 (internal

quotation marks omitted). Thus, in determining whether the suit arises out of relates

to a defendant’s contacts with the forum, we focus on the connection between the

litigation, the defendant, and the forum. See id.; Moki Mac, 221 S.W.3d at 584–85.

And, in making this determination, we are mindful that the relatedness inquiry does

not require a strict causal relationship between the defendant’s in-state activity and

the litigation. See Luciano, 625 S.W.3d at 14 (citing Ford Motor Co., 141 S. Ct. at

1026).




                                          21
      Here, the issue of whether Turner Specialty’s failure to properly train Justin

and his crewmates caused or contributed to his death is an operative fact of the

Horns’ gross negligence claim against Turner Specialty, and the safety training that

Turner Specialty provided to Justin and his crewmates in Texas is directly related to

that claim. See Nogle, 290 S.W.3d at 284 (holding that nonresident defendant’s

contract with Texas-based engineer to design inspection procedure for wing spar

supported specific jurisdiction when plaintiffs asserted negligence in design and

inspection of wing spar). Thus, the direct relationship between Turner Specialty’s

in-state conduct and the complained-of liability—that is, the relationship among the

defendant, the forum, and the litigation—are sufficiently close to support specific

jurisdiction over Turner Specialty. See Ford Motor Co., 141 S. Ct. at 1032; Moki

Mac, 221 S.W.3d at 575–76.

      Turner Specialty argues that the Texas safety training does not have a strong

enough relationship or substantial connection to the gross negligence claim because

the incident occurred in Alabama, not in Texas. In support of this proposition, Turner

Specialty cites Moki Mac. There, the Supreme Court of Texas determined that there

was no specific jurisdiction over Moki Mac, a Utah-based tour company, sued in

Texas for wrongful death by the parents of a teenager who died in Arizona while

hiking with Moki Mac. Id. at 573, 585. Like here, the decedent died outside the

Texas forum, but unlike here, there were no allegations of negligent conduct by the


                                         22
non-resident defendant in Texas that led to his death. See id. at 573. The only

connection Moki Mac had to Texas was sending an advertising brochure and a

release to Texas, which the parents alleged contained misrepresentations on which

they relied. See id.

      Unlike the Texas-based misrepresentations in Moki Mac, which were

tangential to the plaintiffs’ core negligence claim, here, Turner Specialty’s alleged

Texas-based conduct in providing improper safety training is an alleged basis for

Turner Specialty’s liability. See Glencoe Capital Partners II, L.P. v. Gernsbacher,

269 S.W.3d 157, 167 (Tex. App.—Fort Worth 2008, no pet.) (distinguishing Moki

Mac on ground that Texas misrepresentations, there, were “tangential to the

plaintiffs’ core negligence claim,” whereas alleged Texas misrepresentations in

Glencoe constituted operative facts of plaintiff’s claims). As noted, we are mindful

that the relatedness inquiry does not require a strict causal relationship between the

defendant’s in-state activity and the litigation, but, here, the Horns allege that the

improper training, at least in part, caused or contributed to Justin’s death. Thus,

Turner Specialty’s liability, if any, arises directly from and relates to the Texas safety

training.

      Turner Specialty also points to the principle of “interstate federalism” to

challenge jurisdiction. In Ford, the Supreme Court recognized that the rules

comprising the minimum-contacts requirement “reflect two sets of values—treating


                                           23
defendants fairly and protecting ‘interstate federalism.’” 141 S. Ct. at 1025.

Interstate federalism is “the component of federalism doctrine that concerns the

relative powers of the several States.” Hood v. Am. Auto Care, LLC, 21 F.4th 1216,

1221 (10th Cir. 2021) (citing Ford, 141 S. Ct. at 1025). “[P]rinciples of interstate

federalism, which recognize that ‘[t]he sovereignty of each State implies a limitation

on the sovereignty of all its sister States,’ protect defendants from ‘the coercive

power of a State that may have little legitimate interest in the claims in question.’”

Id. (quoting Bristol-Myers Squibb, 137 S. Ct. at 1780–81).

      In Ford, the Supreme Court held that the principles of interstate federalism

were served, in each of the two underlying products-liability suits, by subjecting

Ford to personal jurisdiction in Montana and Minnesota, respectively, in suits filed

by resident plaintiffs whose defective Ford vehicles had crashed and caused injuries

in those states. 141 S. Ct. at 1023. The Court rejected Ford’s argument offered to

support personal jurisdiction in Washington and North Dakota where each vehicle

had been purchased by its original owner many years earlier but otherwise had no

other connection with the suits. Id. at 1030–32. The Court noted that, in each of those

two states, the suit would “involve[] all out-of-state parties, an out-of-state accident,

and out-of-state injuries,” resulting in “a less significant relationship among the

defendant, the forum, and the litigation’” Id. at 1030 (internal quotation marks

omitted). The Court noted that “each of the plaintiffs [had] brought suit in the most


                                           24
natural State”—Montana and Minnesota—where the plaintiffs resided and where

the injuries incurred. Id. at 1031.

      Here, Turner Specialty asserts that “the most natural State” for the instant suit

is Alabama because that is where the incident occurred—thereby equating Alabama

in this case with Montana and Minnesota in Ford and equating Texas with

Washington and North Dakota. But that comparison is not apt. Justin was not a

resident of Alabama but a resident of Texas. Justin had only been in Alabama for 10

days when he died performing a job for which he had been recruited, hired, and

partly trained in Texas. In short, the facts here are not as clear-cut with respect to an

interstate federalism analysis as they were in Ford. Nevertheless, we are mindful

that, in Ford, the Court explained that the principles of interstate federalism

supported jurisdiction in Montana and Minnesota because each state had significant

interests in “providing [their] residents with a convenient forum for redressing

injuries inflicted by out-of-state actors” and in “enforcing their own safety

regulations.” Id. at 1030 (brackets in original; internal quotation marks omitted).

Likewise, Texas has an interest in providing a convenient forum for its residents,

when, as here, the resident was recruited, hired, and trained in Texas by an out-of-

state actor who then transported the resident to another state to perform a short-term

job in a potentially lethal environment. For these reasons, we conclude that the

principles of interstate federalism do not tip the scale in favor of Alabama.


                                           25
      Turner Specialty also contends that its “actionable conduct that is

substantially related to the operative facts of this litigation concerns the training and

supervision of the air supply equipment that [Turner Specialty] provided to the

Catalyst crew in Tuscaloosa, Alabama,” not its Texas conduct. Undeniably, the

Horns have alleged conduct by Turner Specialty in Alabama to support their liability

claim. “But the contacts an entity forms with one jurisdiction do not negate its

purposeful contacts with another.” Luciano, 625 S.W.3d at 10. In other words, just

because Turner Specialty could be subject to personal jurisdiction in Alabama does

not mean that it cannot be subject to jurisdiction in Texas. See id.

      Turner Specialty further asserts that, of the training that Justin and his

crewmates received, only the training in Alabama is important to the jurisdictional

analysis. It cites Watkins’s affidavit in which he testified that the Alabama training

pertained to the catalyst work whereas the Texas training covered “general safety

principles, not safety training specific to inert atmosphere work.” Turner Specialty

contends, “[T]here is no evidence that any training in Texas, directly or even

tangentially, relates to the circumstances surrounding the incident. Rather, it is much

more likely that the Catalyst training provided in Alabama, to the extent relevant at

all, could be ‘at issue.’” However, whether the Texas safety training caused or

contributed to Justin’s death presents “merits-based questions that should not be

resolved in a special appearance.” Nogle, 290 S.W.3d at 284; see Moki Mac, 221


                                           26
S.W.3d at 583 (declining to adopt jurisdiction rule that “would require a court to

delve into the merits to determine whether a jurisdictional fact is actually a legal

cause of the injury”); Michiana, 168 S.W.3d at 791 (stating special appearance

involves consideration of only jurisdiction, not merits or liability).

      For the reasons discussed, we conclude that Turner Specialty purposely

availed itself of conducting activities in Texas and that the Horns’ gross negligence

claim arises from or relates to those activities. We hold that the allegations and the

evidence establish that Turner Specialty had sufficient minimum contacts with Texas

to be subject to specific personal jurisdiction.4 We further hold that the trial court

did not err when it denied Turner Specialty’s special appearance. Thus, we overrule

Turner Specialty’s sole issue.5




4
      On appeal, Turner Specialty does not argue that the trial court’s exercise of personal
      jurisdiction over it would offend traditional notions of fair play and substantial
      justice—the second prong in the jurisdictional analysis. Thus, we do not address
      that aspect of personal jurisdiction. See Lucas v. Ryan, No. 02-18-00053-CV, 2019
      WL 2635561, at *10 (Tex. App.—Fort Worth. June 27, 2019, no pet.) (mem. op.)
      (citing TEX. R. APP. P. 38.1(f), (i)); Twyman v. Twyman, No. 01-08-00888-CV, 2009
      WL 1331341, at *7 (Tex. App.—Houston [1st Dist.] May 14, 2009, no pet.) (mem.
      op.); Bos. Med. Grp., Inc. v. Ellis, No. 14-06-00801-CV, 2007 WL 2447360, at *3
      n.1 (Tex. App.—Houston [14th Dist.] Aug. 30, 2007) (mem. op.).
5
      Because our holding that Texas has specific personal jurisdiction over Turner
      Specialty is dispositive, we need not address Turner Specialty’s challenge to general
      jurisdiction. See TEX. R. APP. 47.1.
                                            27
                                  Conclusion

      We affirm the trial court’s order denying Turner Specialty’s special

appearance.




                                            Richard Hightower
                                            Justice

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       28